        Case 6:20-cv-00473-ADA Document 47-1 Filed 11/11/20 Page 1 of 2

Disclosure


       On June 25th, 1984 I was still a student at Hunter College High School. I was entering

the subway at my home station, reached into my backpack, and pulled out my school-issued

subway pass to show the attendant as I went through the gate (the normal way to use it in those

days). A police officer stopped me and told me he was citing me for trespassing. At first, I did

not know what he was talking about. Then I noticed that I had pulled my previous month's pass

out of my backpack inadvertently, rather than the current month's pass. When I tried to explain

this to the officer and ask him to let me get the correct one out, he told me if I said anything else

he would take me to jail. My initial court date was at the Queens Criminal Courthouse, 125-01

Queens Boulevard, Kew Gardens, NY, 11415. This was in early July 1984, most likely. When

the judge arraigned me, he told me I should probably get an attorney because if I pled guilty in

front of him he would put me in jail because I had the previous trespassing charge, even though

it had been dismissed (see below). I hired the mother of a friend of mine, Eleanor Burstein, a

local attorney who lived at 111-28 75th Rd., Forest Hills, NY, 11375. She is now deceased. At

my next court date in August 1984, Attorney Burstein explained the situation to the judge and

showed him that I in fact had the correct subway pass, and had nothing on my record other than

these charges. The judge dismissed the charge.


       The earlier incident took place around the fall of 1981 or 1982; I simply do not remember

and do not have records from then. I was attending Hunter College High School at 94th Street

and Park Avenue in Manhattan, NY. I was taking swimming for Physical Education, which took

place at Hunter College, which is at 68th Street and Lexington Avenue. At that time, students

were given subway passes that were technically only valid at their home station and at the High

School's station. However, we were informed by school administration that we could use them

at the Hunter College stop because we were attending a required school class. On one such


1                                                                                 David B. Kuznick
         Case 6:20-cv-00473-ADA Document 47-1 Filed 11/11/20 Page 2 of 2

Disclosure


occasion, when using the pass at the Hunter College station after swimming class, I was stopped

by police and given a citation for trespassing, I believe. I appeared in court in Manhattan a few

months later on my court date (perhaps December, 1986 or 1987). I believe it was the New York

Criminal Court at 100 Centre Street, NY, NY. At my arraignment, I explained my story to the

judge. He told me that he would dismiss the charge, but that the school was wrong, and that I

was not to use the pass like that again. I had stopped using the pass for swim class after the

citation and never used it again like that.


       David B. Kuznick




2                                                                                David B. Kuznick
